Citation Nr: 1122723	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the orthopedic manifestations of lumbar spine disability prior to December 10, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for the orthopedic manifestations of lumbar spine disability beginning on December 10, 2007.

3.  Entitlement to a separate evaluation for neurological manifestations of the lumbar spine disability.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION


The Veteran appellant served on active duty in the United States Navy from December 1981 to December 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for degenerative arthritis of the lumbosacral spine.  The RO assigned an initial noncompensable evaluation for that disability.  The RO also denied the appellant's claims of entitlement to service connection for right and left hip disorders in the February 2007 rating action.

The appellant has appealed the initial rating assigned for the lumbar spine disability when service connection was granted.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for each disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's disability evaluation for the lumbar spine disability was increased from zero percent to 10 percent, effective from December 10, 2007.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the lumbar spine ulcer disability did not represent the maximum rating available for the condition, the appellant's claim remained in appellate status.

The issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected disability has been raised by the record, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and the matter is referred to the RO for appropriate action.

The issue of entitlement to a separate evaluation for the neurological manifestations of the service-connected lumbar spine disability, and the claims for service connection for right and left hip disorders, are addressed in the REMAND portion of the decision below and they are all REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Throughout this claim and appeal, the appellant's lumbar spine disability has been manifested by pain and mild limitation of motion with increased pain, stiffness and limitation of motion on use and with flare-ups; he has been treated with anti-inflammatories and pain medications.

2.  Throughout this claim and appeal, the appellant has not demonstrated ankylosis of the thoracolumbar spine, nor has he demonstrated forward flexion limited to 60 degrees or less or a combined range of thoracolumbar motion of not greater than 120 degrees.

3.  No incapacitating episodes due to the lumbar spine disability have been demonstrated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 10 percent, but no higher, have been met for his lumbar spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial evaluation in excess of 10 percent have not been met for the appellant's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in October 2006 provided the appellant with the Dingess notice.

The appellant's lumbar spine increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has discerned none.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) have been associated with the claims file.  VA medical treatment records have also been associated with the claims file.  The appellant was afforded VA medical examinations in November 2006 and December 2007.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by a medical professional, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the lumbar spine disability and demonstrated objective evaluations.  The examiner was able to assess and record the orthopedic condition of the appellant's lumbar spine.  Physical examination was accomplished, including range of motion testing.  

The Board finds that the November 2006 and December 2007 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that the VA examiner failed to address the orthopedic clinical significance of the appellant's back disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for lumbar spine disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the orthopedic aspects of the lumbar spine claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the reports of VA outpatient treatment dated between 2005 and 2007; in the reports of the VA examinations conducted in November 2006, and December 2007; and in various written statements submitted by the appellant and his representative.

The appellant appealed the initial evaluation assigned for his lumbar spine disability addressed here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the lumbar spine disability at any pertinent time, to include whether a higher rating currently is in order.

The appellant contends that the severity of his lumbar spine orthopedic disability is not reflected in the currently assigned initial evaluation of zero percent.  He also contends that he is entitled to an evaluation for the lumbar spine disability in excess of 10 percent as of December 2007.

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2)).

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1)).

The appellant underwent a VA medical examination in November 2006; the examiner reviewed the claims file.  The appellant said that he had been unemployed for many years and he complained of constant low back pain that was 3-4/10 and that worsened with motion.  He also complained of stiffness and mild limitation of motion with flare-ups.  He denied any radiation of pain, as well as numbness in his lower extremities.  He reported that he walked his dog two to three miles every day and that he was able to stand for 30 to 40 minutes.  The examiner noted that the condition mildly affected the appellant's usual daily activities and that the appellant had not lost any days to incapacitation during the previous 12 months.  On physical examination, the appellant walked normally and his posture was normal without any list.  He exhibited forward flexion of zero to 90 degrees; extension of zero to 30 degrees; right and left lateral flexion of zero to 30 degrees; and right and left rotation of zero to 30 degrees.  This motion was accomplished without evidence of pain, fatigue or lack of endurance.  There was no decrease of muscle tone in the appellant's lower extremities.  Deep tendon reflexes were within physiological limits.  Radiographic examination of the appellant's lumbar spine showed mild narrowing of the L5-S1 disc space and minimal osteophytes.  The examiner rendered a diagnosis of mild degenerative arthritis of the lumbosacral spine.

Review of the appellant's medical treatment records reveals that he was treated in a VA facility on multiple occasions between August 2005 and March 2007.  He often complained of pain in his lumbar spine.  During this period, the appellant was prescribed pain medication.  A January 2007 note indicates that the appellant reported lower back pain.

The appellant underwent another VA medical examination in 2009; the examiner reviewed the claims file.  The appellant stated that he was unemployed.  He denied radiation of his low back pain.  he reported that he took pain medication and that he walked his dog on a daily basis.  On physical examination, the appellant had a regular pace to his gait which was nonantalgic.  His posture was erect without any list.  The appellant demonstrated forward flexion of zero to 70 degrees; extension of zero to 30 degrees; right and left lateral flexion of zero to 30 degrees; and right and left rotation of zero to 30 degrees.  Repetitive motion was accomplished without evidence of pain, fatigue or lack of endurance.  Lower extremity strength was 5/5 and there was no evidence of any muscle atrophy.  Radiographic examination of the appellant's lumbar spine showed mild degenerative findings.  The examiner rendered a diagnosis of degenerative disc disease of the lumbosacral spine.

In summary, the evidence of record does demonstrate that the appellant has complained of back pain since August 2006 (and before that time).  He has been prescribed pain medication by his VA health care providers for his back pain, as well as anti-inflammatory medication.  In addition, the appellant's statements about his pain, pain on use, additional restrictions during flare-ups and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of worsening pain, and objective medical evidence has indicated that the appellant sought treatment for his spinal pain.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic spinal symptomatology does approximate the schedular criteria for an evaluation of 10 percent for the lumbar spine disability and has done so throughout the appeal period.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the spinal segments that is represented by the 10 percent rating awarded herein. 

An evaluation in excess of 10 percent is not appropriate pursuant to the current rating criteria because the clinical evidence of record does not show an overall limitation of motion of the thoracolumbar spine that is less than 185 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  In order for an evaluation in excess of 10 percent to be awarded, the appellant would have to demonstrate forward flexion of the thoracolumbar spine less than 61 degrees or a combined range of motion not greater than 120 degrees; there is no clinical evidence of any such limitation of motion of the thoracolumbar spine.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the thoracolumbar spine.  Specifically, while the medical evidence of record shows that the appellant's range of thoracolumbar spine motion is restricted with activity, the restriction of his range of motion is not commensurate with the next higher rating.  In the absence of further limitation of motion as enumerated above or ankylosis of any portion of the spine, an evaluation in excess of 10 percent is not warranted.  Furthermore, no incapacitating episodes as defined by regulation are of record.  There is no suggestion in the record that the appellant's pain and the functional loss caused thereby equates to any disability greater than contemplated by the current initial 10 percent rating assigned above.

The Board has considered the appellant's statements about his lumbosacral spine.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the low back disability is evaluated.  Furthermore, the initial 10 percent evaluation assigned herein is based in part on the appellant's statements about his low back disability.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for the lumbosacral spine; these findings have been reflected in the clinical record going back to August 2006.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since August 2006.  Based upon the guidance of the Court in Fenderson, supra, the Board has considered whether a staged rating is appropriate.  As reflected in the discussion above, the Board did not find variation in the appellant's lumbosacral spine symptomatology or clinical findings that warrant the assignment of any staged ratings for the low back disability.

Notwithstanding the above discussion, an increased evaluation for the lumbar spine disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected low back disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned 10 percent rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the lumbosacral spine disability would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the low back disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for spinal disabilities, but the required manifestations had not been shown in this case.  The appellant has not required any hospitalization for this disability; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms due to the lumbar spine disability that would render impractical the application of the regular schedular standards.  He has reported that he has been unemployed for years prior to the grant of service connection and there is no evidence of record to indicate that he is unemployable due to the lumbar spine disability.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the lumbosacral spine disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the pain and other back symptomatology described by the appellant fit squarely within the criteria found in the relevant rating scheme for spinal disabilities.  In short, the rating criteria contemplate not only the appellant's low back-related symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered to be part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not alleged unemployability due to the low back disability alone.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his low back disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the low back disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the lumbosacral spine disability symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating.

Finally, based upon the guidance of the Court in Fenderson, the Board has considered whether any staged rating is appropriate for the claimed disability.  As reflected in the decision above, the Board has not found variation in the Veteran's symptomatology or clinical findings for the lumbar spine disability that would warrant the assignment of any staged rating for the disability, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the lumbosacral spine disability on appeal been more disabling than as currently rated.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation of 10 percent, but no higher,  is warranted for the Veteran's low back disability beginning in August 2006 (the effective date of the original grant of service connection).


ORDER

An initial evaluation 10 percent for the orthopedic manifestations of the service-connected lumbar spine disability is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant has been in receipt of VA medical treatment dating back to 1991.  However, the current VA medical treatment evidence of record only dates back to 2005.  It also appears that the appellant may have received treatment post-service at the Beaumont Army Medical Center, but those records do not appear to be of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to fulfill the duty to assist, all of the appellant's VA medical records must be located and associated with the claims file.  In addition, the AMC/RO should, with the assistance of the appellant as needed, obtain copies of all pertinent private, VA or other government medical treatment records and associate them with the claims file.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

In relation to the appellant's service-connected lumbar spine disability, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable (in addition to the grant of a higher initial rating granted above).  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve), DC 8521 (for the external popliteal nerve/common peroneal), DC 8522 (for the musculocutaneous nerve/superficial peroneal), DC 8523 (for the anterior tibial nerve/deep peroneal), DC 8524 (for the internal popliteal nerve/tibial), DC 8526 (for the crural nerve/femoral nerve) and DC 8529 (for the external cutaneous nerve of the thigh).

The findings of the November 2006 VA medical examination reflected the existence of sensory deficits in the left lower extremity.  The December 2007 VA examiner stated that there were deficits in sensory testing of both lower extremities.  In addition, testing of the appellant's deep tendon reflexes revealed only a 0-1+ response for ankle jerk.  However, the examiner did not identify which nerve or nerves were implicated on either occasion.  

In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  However, the record here is not clear whether or not any of the neurological clinical findings of record should be considered to be part and parcel of the service-connected lumbar spine disability.  On remand, the appellant should be afforded a medial examination for clarification of these points.

Turning to the claims for service connection for right and left hip disorders, the appellant was diagnosed with trochanter bursitis in service.  A VA medical treatment record, dated in July 2006, reflects a clinical assessment of fibromyalgia.  Another VA treatment record, dated in January 2007, indicates that the appellant has been diagnosed with fibrositis.  Radiographic examination of the appellant's hips revealed the presence of mild degenerative sclerosis of the superior acetabular region.  Neither the November 2006 medical opinion nor the December 2007 medical opinion addresses the question of whether or not any of these conditions are etiologically related to any incident of service.  On remand, these deficiencies must be rectified.

Thus, further development of the medical evidence is necessary, and adjudication on this basis is therefore indicated.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government health care providers and treatment centers where he has been treated since 2005.  After securing the necessary release(s), obtain those records that have not been previously secured, including from his private primary care provider and his private gastroenterologist.  In particular, all VA treatment records from 1990 to the present must be obtained, including the results of all imaging and radiographic testing performed.  Associate any records obtained with the claims file.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a neurologist to determine the extent and severity of all thoracolumbar neuropathy.  The claims file must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of this examination is to ascertain the current nature and extent of any radicular neuropathy, to identify all nerves affected by the spine disability and to identify the degree of any functional impairment caused by said neuropathy, if any.  The examiner should also discuss the severity of any right- or left-side radiculopathy or neuropathy found to be present in the lower extremities.  The examiner must also state whether the appellant has bowel or bladder problems related to his low back disability.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying any final diagnosis.  The examiner should, to the extent possible, indicate the historical degree of neurologic impairment since 2006 due to the lumbar spine disability.

Based on the review of the record and the examination of the appellant (or claims file review alone if examination is not accomplished), the neurological examiner should identify any symptoms due to disc syndrome and/or stenosis of the thoracolumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bulging and/or spinal stenosis is causally related to the service-connected thoracolumbar spine disability, and, if not, whether the service-connected thoracolumbar spine disability aggravates or worsens the disc/stenosis problem.  The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the thoracolumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The relevant Diagnostic Codes distinguish the type of nerve paralysis into two parts - complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner should classify any neurologic impairment(s) present in each lower extremity, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain, in terms meaningful to a layperson, the baseline results, versus those obtained for the appellant.  The examiner is asked to explain the meaning of any abnormal results that are obtained.  The examiner is also asked to explain how any abnormal finding classifies the appellant as having mild, moderate, or severe incomplete paralysis, or complete paralysis with respect to each affected nerve.

Also, the physician is requested to report whether the appellant suffers from any tics, pain, numbness, foot drop, muscle weakness and/or atrophy due to the lumbar spine disability, versus that caused by any non-service-connected disability such as diabetes, as well as to record the appellant's ranges of motion for each joint found to be affected by the lumbar spine-related radiculopathy/neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees.  

5.  After obtaining any additional evidence identified by the appellant, schedule an examination by a physician who specializes in orthopedics/orthopedic surgery to determine the nature, extent, onset date and etiology of the appellant's claimed right and left hip pathology.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

The examiner should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any right or left hip disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic right or left hip pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed right or left hip disorder, that any of the Veteran's claimed pathology had its onset during his military service from December 1981 to December 1986?  The examiner must discuss the clinical significance of the Veteran's treatment for trochanter bursitis in service and particularly in relation to his current complaints and all radiographic/imaging results.

(c)  Is there any relationship between the claimed right or left hip condition and the thoracolumbar spine disability?  

(d)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in December 1986.

(e)  If the onset of any of the claimed conditions was not during the Veteran's active service from December 1981 to December 1986, is any portion of the Veteran's current claimed pathology which is causally or etiologically related to any service-connected disability, including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right and left hip disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Upon receipt of the VA medical examination report(s), conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

8.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's right and left hip service connection claims and decide whether an initial compensable rating is warranted for the neurological manifestations, including wholly sensory manifestations, of the lumbar spine disability.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including all pertinent versions of the regulations, all applicable diagnostic codes, and whether a separate rating or staged rating for any manifestation of any disability is warranted.  

9.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the initial increased rating issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


